                      Case 2:19-cv-01410-JCM-NJK Document 39 Filed 03/23/20 Page 1 of 2



                1     David K. Montgomery
                      Ohio State Bar No. 40276
                2     JACKSON LEWIS P.C.
                      201 E. Fifth Street, 26th Floor
                3     Cincinnati, OH 45202
                      Tel: (513) 322-5032
                4     Email: david.montgomery@jacksonlewis.com
                      Pro Hac Vice
                5
                      Lynne K. McChrystal
                6     Nevada State Bar No. 14739
                      JACKSON LEWIS P.C.
                7     300 South Fourth Street, Suite 900
                      Las Vegas, Nevada 89101
                8     Tel: (702) 921-2460
                      Email: lynne.mcchrystal@jacksonlewis.com
                9
                      Attorneys for Defendant
              10      Cardinal Health 200, LLC

              11
                                                 UNITED STATES DISTRICT COURT
              12
                                                         DISTRICT OF NEVADA
              13

              14     EILEEN MARASCO, an individual,                      Case No. 2:19-cv-01410-JCM-NJK

              15                   Plaintiff,
                                                                         JOINT STATUS REPORT
              16           vs.

              17     CARDINAL HEALTH 200, LLC, a Foreign
                     Limited Liability Company, licensed to do
              18     business in the State of Nevada,

              19                   Defendants.

              20

              21            The Parties, by and through their respective counsel of record, provide this Joint Status

              22     Report in accordance with this Court’s orders of January 30, 2020 [ECF No. 36] and February 28,

              23     2020 [ECF No. 38]. The Parties reached a settlement during the January 30, 2020 Early Neutral

              24     Evaluation session. The Parties subsequently completed and executed a formal settlement

              25     agreement. On February 27, 2018, the parties field a Joint Status Report stating the settlement was

              26     nearing finalization but had not yet been completed [ECF No. 38].

              27            On March 20, 2020, Defendant delivered approximately one-third of the settlement

              28     payment to counsel for Plaintiff pursuant to the 30-day deadline provided for in the formal

JACKSON LEWIS P.C.
    LAS VEGAS
                      Case 2:19-cv-01410-JCM-NJK Document 39 Filed 03/23/20 Page 2 of 2



                1    settlement agreement. The remaining portion of the settlement payment has been delayed by

                2    disruptions in the workplace due to the COVID-19 outbreak. However, Defendant will issue the

                3    remaining portion of the settlement payment promptly and the Parties anticipate that this matter

                4    will be fully resolved.

                5             The Parties respectfully suggest that the Court set another status report to be due April 6,

                6    2020, should a stipulation to dismiss not be filed by that date.

                7             There is no other activity in the case to report at this time.

                8    Dated: March 23, 2020                                 Dated: March 23, 2020
                9    LAW OFFICE OF MARY F. CHAPMAN,                        JACKSON LEWIS P.C.
                     LTD.
              10

              11
                      /s/ Mary Chapman                                           /s/ Lynne K. McChrystal
              12                                                           David K. Montgomery, Ohio Bar No, 40276
                     Mary Chapman State Bar No. 002398
                                                                           Lynne K. McChrystal, Bar No. 14739
              13     8440 W Lake Mead Blvd #203                            Bank of America Plaza
                     Las Vegas, NV 89128                                   300 Fourth Street, Suite 900
              14                                                           Las Vegas, Nevada 89101
                     Attorney for Plaintiff
              15     Eileen Marasco                                        Attorneys for Defendant
                                                                           Cardinal Health 200, LLC
              16

              17
                       IT IS ORDERED that a stipulation
              18       to dismiss or a joint status report             ORDER
              19       is due by April 6, 2020.

              20       IT IS SO ORDERED
                             IT IS SO ORDERED                                                  , 2020.

              21       DATED: March 25, 2020
              22
                                                                       U.S. District Judge/U.S. Magistrate Judge
              23

              24       __________________________________________________
              25       BRENDA WEKSLER
                       UNITED STATES MAGISTRATE JUDGE
              26
                     4835-3568-5560, v. 1
              27

              28
JACKSON LEWIS P.C.                                                        -2-
    LAS VEGAS
